Citation Nr: 0922652	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  08-29 900	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD) with depression and 
alcohol abuse.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 






INTRODUCTION

The veteran had active military service from September 1950 
to April 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The RO in Oakland, California, has 
processed the case since that time.

Although the Veteran initially requested a Board hearing, he 
withdrew his request, through his representative, in April 
2009. 

The record shows that the Veteran's representative has raised 
the issue of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disabilities.  This matter is referred to the RO for 
appropriate action. 

This appeal has been advanced on the Board's docket by reason 
of the Veteran's advanced age.  See 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002); 38 C.F.R. § 20.900(c) (2008). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Briefly, the Veteran contends that the initial evaluation 
assigned his PTSD with depression and alcohol abuse does not 
accurately reflect the severity of that disorder.

At a May 2007 VA examination, the Veteran denied receiving 
any psychiatric treatment, although the examiner noted that 
the Veteran in fact was being treated at the Concord Vet 
Center.  In an April 2008 statement, the Concord Vet Center 
social worker who treats the Veteran reported that he had 
begun evaluation at the Modesto VA medical facility for 
psychiatric disability.  There is no indication that the RO 
has attempted to obtain records for the Veteran from the 
Modesto, California, Community Based Outpatient Clinic.  As 
VA would be on constructive notice of any VA treatment 
records generated by that facility, see Bell v. Derwinski, 2 
Vet. App. 611 (1992), remand is appropriate for the RO to 
secure such records.

With respect to the May 2007 VA examination itself, the Board 
notes that the report appears internally inconsistent.  In 
this regard, the Veteran reported that he retired from his 
last job around the age of 64, and denied any interference of 
his psychiatric disability with work.  He reported that 
psychiatric problems interfered with his first marriage and 
led to his divorce in the 1970s, but indicated that he had 
been involved with his current girlfriend for 27 years 
(fathering three children with her) and was still close to 
the daughters from his first marriage.  He reported symptoms 
including memory impairment.  Mental status examination 
showed the absence of any thought abnormalities or 
abnormalities of speech.  His memory was intact, and there 
was no indication of any cognitive deficits, or of any 
hallucinations or delusions.  The examiner nevertheless 
concluded that the Veteran's PTSD had interfered with his 
ability to function in social situations and had caused him 
difficulty in establishing and maintaining intimate social 
relationships.  The examiner also concluded that the 
Veteran's substance abuse had interfered with the ability to 
function at work.  The examiner additionally determined that 
the Veteran's PTSD had impaired his thought process and 
ability to communicate effectively with others.

The examiner's conclusions appear incongruent with the 
predicate complaints and findings in the examination report.  
For example, the examiner noted the absence of any thought 
abnormalities, cognitive deficits, or speech problems, yet 
concluded that the PTSD had impaired his thought processes 
and ability to communicate effectively with others.  The 
examiner did not record any assertion by the Veteran that his 
substance abuse interfered with employment, yet the examiner 
concluded that the substance abuse did in fact impair his 
ability to function at work.  Given the internal 
inconsistencies in the report, the Board finds that remand is 
also warranted to schedule the Veteran for a VA examination 
by a psychiatrist.

Accordingly, this case is REMANDED to the RO for the 
following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)


1.  With any necessary authorization from 
the Veteran, the RO should obtain 
treatment records for the Veteran from 
the Concord, California Vet Center and 
from the Modesto, California, Community 
Based Outpatient Clinic for 2007 to the 
present.

2.  Thereafter, the RO should arrange for 
a VA psychiatric examination of the 
Veteran by a physician with appropriate 
expertise to determine the extent of his 
service-connected PTSD with depression 
and alcohol abuse.  The examiner should 
indicate with respect to each of the 
psychiatric symptoms identified under the 
schedular criteria for rating mental 
disorders whether such symptom is a 
symptom of the Veteran's service-
connected PTSD with depression and 
alcohol abuse.  The examiner should also 
provide an opinion concerning the degree 
of social and industrial impairment 
resulting from the Veteran's service-
connected psychiatric disorder, to 
include whether it renders the Veteran 
unemployable, and a global assessment of 
functioning score with an explanation of 
the significance of the score assigned.

All indicated studies should be 
performed.  The claims file must be made 
available to the examiner.  

3.  The RO should then prepare a new 
rating decision and readjudicate the 
issue on appeal.  The RO should consider 
whether the case should be referred to 
the Director of the Compensation and 
Pension Service for extra-schedular 
consideration.  If the benefit sought on 
appeal is not granted in full the RO must 
issue a supplemental statement of the 
case, and provide the appellant and his 
representative an opportunity to respond.

After the Veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
Veteran until he is notified by the RO.  The Veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

